 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFort Lock Corporation and Local 44A, ServiceEmployees International Union, AFL-CIO-CLC.Cases 13-CA-13034 and 13-RC-13232October 20, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 21, 1977, Administrative Law JudgeThomas D. Johnston issued the attached Supplemen-tal Decision in this proceeding.' Thereafter, theRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions and abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Fort LockCorporation, River Grove, Illinois, its officers,agents, successors, and assigns, pay the amount setforth in the said recommended Order.I The Board's original Decision and Order is reported at 216 NLRB 160(1975).2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Chicago, Illinois, on March 7, 1977,based on a backpay specification issued on November 26,1976, for purposes of resolving a controversy arising overI Unless otherwise indicated, the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.233 NLRB No. 17the amounts of backpay due Juanita Diaz, Rosario Padilla,and Ismael Diaz under the terms of the Decision and Orderof the National Labor Relations Board in Fort LockCorporation, 216 NLRB 160 (1975), enfd. November 7,1975 (unpublished). See 525 F.2d 696 (C.A. 7).The backpay specification, which was amended at thehearing, alleges that the amounts of backpay due are:Juanita Diaz, $690, Rosario Padilla, $1,865.42, and IsmaelDiaz, $3,052, for a total of $5,607.42 plus interest, less theamounts of taxes required to be withheld under Federaland state laws.The Respondent in its amended answer filed on January17, 1977, as amplified by a motion filed simultaneously,and further amended at the hearing, denies owing theamounts of backpay allegedly due these individuals andasserts no backpay was owed to Juanita Diaz afterNovember 8, 1974, because she was discharged for causeby her interim employer.The issues involved are what amounts of backpay, if any,are due Juanita Diaz, Rosario Padilla, and Ismael Diaz.Upon the entire record in this case and from myobservation of the witnesses and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I hereby make the following:FINDINGS OF FACTJuanita Diaz, Rosario Padilla, and Ismael Diaz, as foundin the initial Decision, were discriminatorily discharged bythe Respondent on February 18, 1974. Their backpayperiods, with the exception of Ismael Diaz' which began onMarch 5, 1974, extended from those dates until January 24,1976.The appropriate measure of gross backpay for JuanitaDiaz establishes that had she continued to work for theRespondent during the backpay period, she would haveearned $100 a week. This amount, computed on a quarterlybasis, shows her gross earnings would have been $600 forthe first quarter of 1974; $1,300 for each quarter beginningwith the second quarter of 1974 through the fourth quarterof 1975; and $350 for the first quarter of 1976.Following her discharge by the Respondent, JuanitaDiaz was employed on March 11, 1974, by Nu-WaySpeaker Products, Incorporated (herein referred to as Nu-Way), operating a punch press machine at the rate of $2.40an hour. She continued this same work except for operatingdifferent machines, but at the same rate of pay, until herdischarge on November 8, 1974, for having excessiveabsences.Juanita Diaz, while working at Nu-Way, which waslocated further from her home than the Respondent'sfacility, depended upon her husband's cousin for a ride towork. Her absences2resulting in her discharge were causedby the failure of the driver to pick her up to take her towork. Juanita Diaz worked Mondays through Fridays atNu-Way. Although the plant was open a half day onSaturdays and some employees in her classification worked2 Juanita Diaz missed work on approximately five or six occasions.78 FORT LOCK CORP.on Saturdays, while some men in her classification alsoworked more than 8 hours a day, she did not know whetherovertime was available to her.3While the record does not set forth the actual interimearnings of Juanita Diaz while employed at Nu-Way, thoseinterim earnings conceded in the backpay specification are$288 for the first quarter of 1974; $1,248 for each quarterbeginning with the second quarter of 1974 through the lastquarter of 1975, and $336 for the first quarter of 1976. Theamounts of these interim earnings are based on informa-tion furnished by Nu-Way to the Board that Diaz couldhave earned $96 a week at a rate of $2.40 an hour and that,although 40 hours' work a week were available to her, sheworked fewer hours. Further, the same amount of interimearnings for the period after her discharge from Nu-Wayon November 8, 1974, are included by the General Counselwho contends that the Respondent was liable for thedifference between the pay she would have earned had shenot been discriminatorily discharged by the Respondentand what she would have earned had she not beenterminated by Nu-Way for excessive absences.Deducting these interim earnings of Juanita Diaz fromher gross earnings, computed on a quarterly basis,establishes her net backpay for the first quarter of 1974would have been $312; for each of the quarters beginningwith the second quarter of 1974 through the fourth quarterof 1975 would have been $52; and for the first quarter of1976 would have been $14, for a total net backpay due of$690.After being discriminatorily discharged by the Respon-dent on February 18, 1974, Juanita Diaz did not apply foremployment with other employees prior to being employedby Nu-Way.4During the period between Juanita Diaz' discharge byNu-Way on November 8, 1974, and her reinstatement bythe Respondent in January 1976, Diaz applied foremployment with Federal Pacific in December 1974.Although she filed an application and Federal Pacificindicated they were going to call her, they never did. Shealso applied at two other plants in January 1975, includingChicago Lock and in addition applied for work at aperfume firm located across from her home, but was nothired.The appropriate measure of gross backpay for RosarioPadilla establishes that, had he continued to work for theRespondent during the backpay period, he would haveearned an average of $125.41 per week for the first quarterof 1974; $180.32 per week for the second quarter; and$143.52 per week for the third quarter.5This amount,computed on a quarterly basis, establishes his grossearnings for the first quarter of 1974 would have been$752.46; for the second quarter, would have been$2,344.16; and for the third quarter, would have been$1,865.76.3 Respondent's payroll records for 1973 and 1974 reflect that out ofapproximately 58 weeks, Diaz only worked over 40 hours on approximatelysiX occasions and, on 28 other weeks, she worked less than 40 hours.4 The date Juanita Diaz first contacted Nu-Way concerning employmentwas not established by the record.5 No backpay was claimed for subsequent quarters on the grounds hisearnings exceeded his gross backpay or because he could have earned moreif he had worked the hours available to him from his interim employer.Padilla had no interim earnings during the first quarterof 1974 while his interim earnings for the second quarterwere $1,473.09 and for the third quarter were $1,623.87.Deducting Padilla's interim earnings from his grossearnings, computed on a quarterly basis, establishes his netbackpay for the first quarter of 1974 was $752.46; for thesecond quarter, was $871.07; and for the third quarter, was$241.89 for a total net backpay of $1,865.42.Following his discharge, Padilla immediately beganlooking for work by applying for employment withapproximately five to seven different employers a day. OnApril 3, 1974, he began work for Newly Weds Foods,loading trailers at approximately $3 an hour, which was hisonly source of income during the quarters claimed.Padilla, prior to his discharge by the Respondent, hadbeen employed as a die-cast operator where, on more thanone occasion, he worked as many as 50 hours a weekalthough, on other occasions, he worked as few as 14-1/2hours a week.While employed by Newly Weds Foods there wereopportunities to work overtime and Padilla credibly deniedever turning down overtime work.The appropriate measure of gross backpay for IsmaelDiaz establishes that, had he continued working for theRespondent during the backpay period, he would have hadaverage earnings of $118.24 per week for the first quarter of1974; $170.02 per week for the second quarter; and $135.42per week for the third quarter.sThis amount, computed ona quarterly basis, establishes his gross earnings for the firstquarter of 1974 would have been $472.96; for the secondquarter would have been $2,210.26; and for the thirdquarter would have been $1,756.16.Ismael Diaz had no interim earnings during the first andsecond quarters of 1974 and had interim earnings of$1,390.38 during the third quarter of 1974.Deducting Ismael Diaz' interim earnings from his grossearnings, computed on a quarterly basis, establishes thathis net backpay for the first quarter of 1974 was $472.96;for the second quarter was $2,210.26; and for the thirdquarter was $368.78 for a total net backpay of $3,052.Following his discharge, Ismael Diaz credibly testifiedthat he looked for work in Chicago and Skokie. Initiallysomeone from the Union took him around in an automo-bile to look for work. He applied at approximately 200different factories, sometimes applying at 10 to 12 places aday. Except for stating one of the factories where heapplied was located at Irving Park, Diaz could not furtheridentify them. He also applied for work at the StateEmployment Office located on California Avenue at IrvingPark but could not recall the number of occasions.About August 1974, Ismael Diaz began work at FederalPacific as an ironworker earning $4.40 an hour which washis only source of income during the backpay period.?Ismael Diaz' workweek at Federal Pacific varied from 48 to6 No backpay was claimed for subsequent quarters on the grounds thathis intenm earnings exceeded his gross earnings for those quarters.I Diaz was uncertain whether he started in August or October 1974.However, his interim earnings dunng the third quarter of 1974 indicate itwas prior to October.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARD60 hours per week and, although it was not required, healso worked overtime.ANALYSIS AND CONCLUSIONSThe General Counsel contends that the amounts ofbackpay due are: Juanita Diaz, $690, Rosario Padilla,$1,865.42, and Ismael Diaz, $3,052, plus interest, less theamounts of taxes required to be withheld under Federaland state laws. The Respondent denies owing the amountsof backpay allegedly due and contends that Juanita Diaz,Ismael Diaz, and Rosario Padilla were not entitled tobackpay because they failed to make diligent searches forwork and that Juanita Diaz and Rosario Padilla hadrefused overtime work with their interim employers.8While the General Counsel has the burden of proof toestablish the gross backpay over the backpay period, arespondent has the burden of proof to show diminution ofthat amount whether such diminution results from thewillful loss of earnings by :he failure to either look for orkeep a substantially equivalent job or from unavailabilityof jobs at a respondent's plant for reasons unconnectedwith discrimination. Cornwell Company, Inc., 171 NLRB342, 343 (1968); New England Tank Industries, Inc., ReedsManufacturing Co., Inc., 136 NLRB 1342, 1346 (1962),enfd. 345 F.2d 170 (C.A. 2, 1956), cert. denied 384 U.S. 972(1966). An employee in seeking work is held only to"reasonable exertion" and not to the "highest standard ofdiligence." N.LR.B. v. Arduini Manufacturing Corporation,394 F.2d 420 (C.A. 1, 1968).Applying these principles, the findings, supra, establishJuanita Diaz was terminated by her interim employer, Nu-Way, for absences caused by the lack of transportation towork through no fault of her own. Therefore the evidencewas insufficient to establish a willful loss of earningsdepriving her of any loss of backpay. However, followingher termination from Nu-Way on November 8, 1974, withthe exceptions of the last quarter of 1974 and the firstquarter of 1975, during which she attempted to findemployment elsewhere, Diaz made no attempts to fmdother employment during the remainder of her backpayperiod, and based upon her previous efforts to find work asenumerated, there was no showing that she had exhaustedthe labor market. Under these circumstances, I find thatJuanita Diaz had removed herself from the labor market byfailing to look for work and, therefore, was not entitled tobackpay after the first quarter of 1975. Contrary to theRespondent's assertions, I do not find the evidences The litigation of these defenses was properly within the scope of theissues framed by the pleadings.9 The amounts of net backpay for the fourth quarter of 1974 and for thefirst quarter of 1975 are the only amounts of backpay claimed for thosequarters.'o In the event no exceptions are filed as provided by Sec. 102.46 of thesufficient to establish Juanita Diaz refused to workovertime work at Nu-Way or that she did not make areasonable search to obtain work following her discrimina-tory discharge and her employment at Nu-Way. Accord-ingly, I find the net backpay due Juanita Diaz is $312 forthe first quarter of 1974; $52 for the second quarter; $52for the third quarter; $52 for the fourth quarter; and $52for the first quarter of 1975,9 for a total net backpay due of$520. 147 NLRB 598, 601 (1964); and Mastro PlasticsCorporation and French-AmericanThe evidence, supra, with respect to Rosario Padilla,establishes, contrary to the Respondent's position, that hemade reasonable efforts during the backpay period toobtain employment and did not refuse to work overtime atNewly Weds Foods. Accordingly, I find the net backpaydue Rosario Padilla is $752.46 for the first quarter of 1974;$871.07 for the second quarter; and $241.89 for the thirdquarter, for a total net backpay due of $1,865.42.With respect to Ismael Diaz, the evidence, supra,establishes, contrary to the Respondent's position, that hemade reasonable efforts during the backpay period toobtain employment. Therefore, I find the net backpay dueIsmael Diaz is $472.96 for the first quarter of 1974;$2,210.20 for the second quarter; and $368.78 for the thirdquarter, for a total net backpay of $3,052. the backpayperiod to obtain employment and did not refuse to workovertime at Newly Weds Foods. Accordingly, I find the netbackpay due Rosario Padilla is $752.46 for the first quarterof 1974; $871.07 for the second quarter; and $241.89 forthe third quarter, for a total net backpay due of $1,865.42.In making the above findings, except to the extentpreviously indicated, I find that the Respondent has failedto establish, as its burden, diminution of those amounts ofnet backpay herein found for each of the three individuals.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 10The Respondent, Fort Lock Corporation, River Grove,Illinois, its officers, agents, successors, and assigns, shallpay to Juanita Diaz the sum of $520, shall pay to RosarioPadilla the sum of $1,865.42, and shall pay to Ismael Diazthe sum of $3,052, plus interest at 6-percent per annumcomputed in the manner prescribed by the Board in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), less the taxwithholdings required by Federal and state laws.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.80